       CASE 0:19-cr-00103-MJD-ECW Doc. 316 Filed 10/29/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

United States of America,

      Plaintiff,
v.                                          ORDER
                                            Crim. No. 19-103 (03) (MJD/ECW)

Kevin Green,

      Defendant.



      Justin A. Wesley, Assistant United States Attorneys, Counsel for Plaintiff.

      Robert D. Richman, Counsel for Defendant.



      This matter is before the Court on Defendant’s Appeal of the Magistrate

Judge’s Order dated September 23, 2020 denying in part his motion for a Franks

hearing. [Doc. No. 305]

I.    Background

      Defendant has moved for a hearing, pursuant to Franks v. Delaware, 438

U.S. 154, 155-56 (1978), to allow Defendant to challenge certain search warrants

on the grounds that the supporting affidavits contain factual misrepresentations

or omissions that are necessary to a finding of probable cause.




                                        1
         CASE 0:19-cr-00103-MJD-ECW Doc. 316 Filed 10/29/20 Page 2 of 7




         Defendant seeks a Franks hearing with respect to the March 6, 2019

Tracking Warrant for 612-263-12XX (extended on May 1, 2019) and the June 11,

2019 Tracking Warrant for 612-219-98XX. The basis for the motion is that the

supporting affidavits for these warrants, both prepared by Minneapolis Police

Officer Jason Schmitt, are at odds. Specifically, in the March 6, 2019 warrant,

Officer Schmitt wrote that he learned of a narcotics dealer who uses the street

name Stunna through a Scales interview, and that during the interview, the

arrestee stated that he had been in a Porsche SUV with Stunna and purchased

100 grams of heroin, and that the arrestee used the phone number 612-263-12XX

to contact Stunna. (Gov’t Ex. 9 at 3.) In the affidavit supporting the June 11, 2019

warrant, Officer Schmitt wrote about the same Scales interview, and that during

the interview, the arrestee identified the phone number used to contact Stunna as

612-219-98XX. (Gov’t Ex. 11, at 2-3.)

         The Magistrate Judge concluded that Defendant had met his burden to

show that the difference in phone numbers provided by the Scales interviewee in

the two affidavits was at least a false statement made with reckless disregard for

the truth that supported his motion for a Franks hearing. ([Doc. No. 296] Order

at 5.)



                                          2
       CASE 0:19-cr-00103-MJD-ECW Doc. 316 Filed 10/29/20 Page 3 of 7




      The Magistrate Judge then addressed the second prong of the Franks

analysis, which requires the court to determine whether the false statements are

necessary to a finding of probable cause. If probable cause is found without

regard to the false statements, a Franks hearing is not warranted.

      With respect to the March 6, 2019 warrant, and the May 6, 2019 extension,

the Magistrate Judge found that based on the information in the affidavits, the

information provided by the Scales interviewee as to the phone number 612-263-

12XX was necessary to the finding of probable cause, and granted Defendant’s

motion as to those warrants.

      With respect to the June 11, 2019 warrant, however, the Magistrate Judge

found that if the court were to remove the information from the Scales interview

regarding the phone number 612-219-98XX, the information regarding the

current order that was expiring and the information that Minnie Loyd rented a

Maserati using the 612-219-98XX number, the remaining information in the

affidavit provided probable cause for the warrant. ([Doc. No. 296] Order at 13-

14.) The Magistrate Judge then denied the motion for a Franks hearing as to the

June 11, 2019 warrant. (Id. at 14.)




                                        3
       CASE 0:19-cr-00103-MJD-ECW Doc. 316 Filed 10/29/20 Page 4 of 7




      Defendant has appealed that portion of the Order denying his motion for a

Franks hearing as to the June 11, 2019 warrant.

II.   Standard of Review

      Defendant argues that this Court should review the Magistrate Judge’s

Order under a de novo standard, arguing a motion for a Franks hearing is a

dispositive motion. He argues that the Order denying the motion for a Franks

hearing resulted in a denial of his motion to suppress, therefore it should be

treated as a dispositive motion. This argument has no merit for two reasons.

      First, the Magistrate Judge did not rule on Defendant’s pending motion to

suppress. (Id. at 18-19.) The Order provides that

      Defendant Kevin Green will have the opportunity to examine Officer Jason
      Schmitt at an in-person suppression hearing with respect to the mobile
      telephone number identified by the Scales interviewee as the mobile
      number used to contact “Stunna” and arrange for the mobile sale of
      narcotics as set forth in the affidavits in support of the applicable Tracking
      Warrants (Gov’t Exs. 9-11).

      Second, as noted by the Eighth Circuit, “[a] Franks hearing is just a step

along the way to the ultimate goal of a motion to suppress, which is to have

evidence excluded, and the case dismissed.” United States v. Lucca, 377 F.3d

927, 932 (8th Cir. 2004). Further, courts in this District have treated motions for a

Franks hearing as a non-dispositive motion. See United States v. Mays, File No.


                                          4
       CASE 0:19-cr-00103-MJD-ECW Doc. 316 Filed 10/29/20 Page 5 of 7




19-cr-75, 2019 WL 4565636, at *3-4 (D. Minn. Sept. 20, 2019) (listing cases in this

District which found a motion for a Franks hearing is non-dispositive). The

defendant in Mays argued that when ruling on a motion for a Franks hearing, the

Magistrate Judge necessarily denied his motion to suppress, as the Franks

analysis involves whether probable cause exists without the alleged false

statement. Id. at *4. The Court rejected this argument, finding


      when denying a motion for a Franks hearing, the magistrate determines
      either (1) that there were no intentional or reckless misstatements or
      omissions or (2) that even if the affidavit were corrected to account for the
      misstatements or omissions, the affidavit could support a finding of
      probable cause. Crucially, the magistrate judge is not deciding that the
      affidavit does support a finding of probable cause or that, if presented with
      the corrected affidavit, the magistrate would find probable cause.
Id.


      Such is the case here. The Magistrate Judge’s probable cause

determination was not final but was a preliminary finding only with respect to

the motion for a Franks hearing. Accordingly, the Court finds that because the

motion for a Franks hearing is non-dispositive motion, and because the

Magistrate Judge did not rule on the motion to suppress evidence, the September

23, 2020 Order will be set aside only if it is clearly erroneous or contrary to law.

28 U.S.C. § 636(b)(1)(A).


                                          5
       CASE 0:19-cr-00103-MJD-ECW Doc. 316 Filed 10/29/20 Page 6 of 7




III.   Analysis


       To be entitled to a Franks hearing, Defendant must make “a substantial

preliminary showing” that the supporting affidavits contain factual

misrepresentations or omissions that are necessary to a finding of probable

cause. Id. 438 U.S. 154, 155-156 (1978). The “substantiality requirement is not

met lightly and requires a defendant to offer specific allegations along with

supporting affidavits or similarly reliable statements.” United States v.

Gonzalez, 781 F.3d 422, 430 (8th Cir. 2015).


       Defendant argues that for both the March 6 and June 11 warrants, probable

cause is dependent on the information from the arrestee, and without that

information, the warrants fail.

       In the Order, the Magistrate Judge set forth the information contained

within the June 11, 2019 warrant that supported a finding of probable cause.

([Doc. No. 296] Order at 14.) As explained by the Magistrate Judge, the affidavit

supporting the June 11, 2019 warrant contained additional information that was

not included in the affidavit supporting the March 6, 2019 warrant. (Id. at 13.)

The Magistrate Judge then concluded that without reference to the information

from the Scales interviewee regarding the phone number 612-219-98XX used in


                                         6
       CASE 0:19-cr-00103-MJD-ECW Doc. 316 Filed 10/29/20 Page 7 of 7




the drug transaction, the information regarding the current court order that was

expiring, and the information that Loyd rented a Maserati using the 612-219-

98XX phone number, and “based on the totality of the information, there was a

fair probability that evidence of suspected narcotics dealing would be found in

data generated by the tracking of the cellular phone at issue.” (Id. at 13-14.)

      Based on its review of the warrants at issue, and the applicable law, the

Court finds the Magistrate Judge’s determination as to probable cause for the

June 11, 2019 warrant in determining his motion for a Franks hearing only is not

clearly erroneous or contrary to law.

      Based on the file, record and proceedings herein,

      IT IS HEREBY ORDERED that the Order dated September 23, 2020 [Doc.

No. 296] is AFFIRMED and Defendant’s Appeal of that Order [Doc. No. 305] is

DENIED.

Date: October 29, 2020

                                _____/s Michael J. Davis _____________
                                Michael J. Davis
                                United States District Court




                                          7
